RECOMMENDED FOR FULL-TEXT PUBLICATION
            Pursuant to Sixth Circuit Rule 206
    ELECTRONIC CITATION: 2000 FED App. 0096P (6th Cir.)
                File Name: 00a0096p.06


UNITED STATES COURT OF APPEALS
               FOR THE SIXTH CIRCUIT
                 _________________


                                   ;
                                    
LORRIE ANN HORNER, by and
                                    
through her father nfr Haskel
                                    
Horner; JENNIFER BAKER, by
                                    
                                         No. 97-6264
and through her father nfr
                                    
Douglas Baker; JULIANA               >
BROWN, by and through her           
                                    
                                    
father nfr Michael Brown;

                                    
ANGELLA CHAFFIN, by and
                                    
through her father nfr Dale
                                    
Chaffin; TRACY DOTSON, by
and through her father nfr          
                                    
                                    
Sherman Dotson; JACQUELINE

                                    
ELSTON, by and through her

                                    
father Joseph Elston; AMY
                                    
HACKER, by and through her
                                    
father nfr Chris Hacker;
ELIZABETH SUZANNE                   
                                    
                                    
HARTLAGE, an adult; KELLY

                                    
JOHNSON, by and through her
                                    
father nfr Charles Johnson;
                                    
MARY CHRISTINE
WHITELOCK, an adult,                
                                    
                                    
          Plaintiffs-Appellants,

                                    
                                    
LESLIE BURGETT, by and
                                    
through her father nfr Billy


                               1
2    Horner, et al. v. Kentucky High           No. 97-6264
     Sch. Athletic Ass’n, et al.


                               
                               
 Burgett; BARRIE WAGERS, by
                               
 and through her father nfr
                               
 Lyde Wagers,
                               
                     Plaintiffs,
                               
                               
                               
          v.

                               
                               
 KENTUCKY HIGH SCHOOL
                               
 ATHLETIC ASSOCIATION;
 KENTUCKY STATE BOARD          
                               
                               
 FOR ELEMENTARY AND

        Defendants-Appellees. 
 SECONDARY EDUCATION,
                              1
       Appeal from the United States District Court
    for the Western District of Kentucky at Louisville.
          No. 92-00295—Edward H. Johnstone,
                  Senior District Judge.
                Argued: February 3, 1999
           Decided and Filed: March 20, 2000
Before: JONES, NORRIS, and SUHRHEINRICH, Circuit
                    Judges.
                   _________________
                        COUNSEL
ARGUED: Gregory W. Butrum, Louisville, Kentucky, for
Appellants. Danny C. Reeves, GREENEBAUM, DOLL &
McDONALD, Lexington, Kentucky, Robert E. Stopher,
BOEHL, STOPHER & GRAVES, Louisville, Kentucky, for
Appellees. ON BRIEF: Donald E. Armstrong, Louisville,
Kentucky, for Appellants. Danny C. Reeves, Roger G.
No. 97-6264            Horner, et al. v. Kentucky High      3
                            Sch. Athletic Ass’n, et al.

Wright, GREENEBAUM, DOLL & McDONALD,
Lexington, Kentucky, Robert E. Stopher, BOEHL, STOPHER
& GRAVES, Louisville, Kentucky, for Appellees.
   SUHRHEINRICH, J., delivered the opinion of the court, in
which NORRIS, J., joined. JONES, J. (pp. 26-41), delivered
a separate dissenting opinion.
                    _________________
                        OPINION
                    _________________
  SUHRHEINRICH, Circuit Judge. Plaintiffs, a group of
female student athletes attending Kentucky high schools,
appeal following remand from the district court’s order
granting summary judgment to Defendant state school board
and school athletic association on Plaintiffs’ claim of sexual
discrimination under Title IX of the Education Amendments
of 1972, as amended by the Civil Rights Restoration Act of
1987 (20 U.S.C. §1681) ("Title IX"). Plaintiffs also appeal
the denial of their post-judgment motion for attorneys’ fees.
We AFFIRM.
                    I. BACKGROUND
  In 1992, Plaintiffs sued Defendants Kentucky High School
Athletic Association (“Association”) and the Kentucky State
Board for Elementary and Secondary Education (“Board”),
claiming that the Association's failure to sanction fast-pitch
softball violated the Equal Protection Clause of the
Fourteenth Amendment, 42 U.S.C. §1983, Title IX, Section
3 of the Constitution of the Commonwealth of Kentucky, and
Title XXVII, Labor and Human Rights, Chapter 344, Civil
Rights (Ky. Rev. Stat. Ann. § 344.020(1)(b) (Banks-Baldwin
1997)). Specifically, Plaintiffs alleged that Defendants’
failure to sponsor fast-pitch softball for female students
diminished the ability of female student athletes to compete
for college fast-pitch softball athletic scholarships when
compared with male student athletes who played high school
4    Horner, et al. v. Kentucky High             No. 97-6264      No. 97-6264            Horner, et al. v. Kentucky High     41
     Sch. Athletic Ass’n, et al.                                                              Sch. Athletic Ass’n, et al.

baseball and then competed for college baseball athletic          discriminatory effect is a requirement of Title IX. Because
scholarships. Plaintiffs requested declaratory and injunctive     Defendants are charged with knowledge of the law, but did
relief sanctioning fast-pitch softball for girls, compensatory    not recognize fast-pitch softball until 1994, it follows that
damages, certification as a class, attorneys’ fees, and costs.    remand is appropriate to determine whether Defendants were
                                                                  deliberately indifferent to Plaintiffs’ Title IX rights.
  The Board and Association defended on the basis of its “25
percent” rule, whereby a new sport would not be sanctioned          For the foregoing reasons, I would reverse the district
unless at least 25 percent of the member schools indicated a      court’s dismissal of Plaintiffs’ claims of monetary relief and
willingness to participate. At the time the lawsuit was filed,    remand for a determination of whether Defendants were
two surveys, in 1988 and 1992 respectively, revealed that the     deliberately indifferent to Plaintiffs’ Title IX rights in
member schools indicated only a 9 percent (1988) and a 17         accordance with Davis. I would also reserve judgment as to
percent (1992) interest in fast-pitch softball for girls.         whether Plaintiffs were “prevailing parties” for attorney fees
                                                                  purposes until after the remand.
  The district court granted Defendants’ motions for
summary judgment, holding that: (1) Defendants had                                             V.
complied with Title IX because they had offered equal
opportunities in accordance with the interests and abilities of        Because I believe that the basis for the majority’s
students; and (2) Defendants had complied with the Equal          affirmance is contrary to the remedial purposes of Title IX, I
Protection Clause because they permitted students to              dissent.
participate in sanctioned sports without gender restriction.
Plaintiffs appealed, and this Court affirmed in part and
reversed in part. See Horner v. Kentucky High School
Athletic Ass'n, 43 F.3d 265 (6th Cir. 1994) (Horner I).
  Horner I affirmed the judgment for Defendants on
Plaintiffs’ equal protection claim because Plaintiffs failed to
prove that Defendants intentionally discriminated against
them, as required by the Equal Protection Clause. See id. at
276. The court held that Plaintiffs had not alleged that
Defendants adopted or adhered to the 25 percent rule because
of rather than in spite of its disparate impact on females and
that sheer disparate impact is insufficient to demonstrate an
equal protection violation. The Horner I panel reversed the
judgment for Defendants on Plaintiffs’ Title IX claim,
however, finding that issues of fact “abound[ed].” See id. at
275.
 While Plaintiffs’ first appeal was pending in this Court, the
Kentucky General Assembly amended the statute regulating
119 S. Ct. at 1671.
40       Horner, et al. v. Kentucky High                   No. 97-6264         No. 97-6264                  Horner, et al. v. Kentucky High                 5
         Sch. Athletic Ass’n, et al.                                                                             Sch. Athletic Ass’n, et al.

IX. See Title IX of the Education Amendments of 1972; A                        high school sports. See Ky. Rev. Stat. § 156.070(2) (Banks-
Policy Interpretation; Title IX and Intercollegiate   Athletics,               Baldwin 1995) (effective July 15, 1994). Where a school
44 Fed. Reg. 71,413 (Dec. 11, 1979).4 The Policy                               offered one of two similar sports, the amended statute
Interpretation explicitly states that a finding of compliance or               directed the Board and the Association to promulgate
noncompliance with Title IX would be based in part on                          regulations to offer the sport for which the National
whether the federal funding recipient’s athletic programs “are                 Collegiate Athletic Association (“NCAA”) offers athletic
discriminatory in language or effect[.]” Id. at 71,417, 71,418;                scholarships. In response to the passage of § 156.070(2), the
see also 34 C.F.R. § 106.41(c)(1) (“[w]hether the selection of                 Association amended its Bylaw 40, to state:
sports and levels of competition effectively accommodate the
interests and abilities of members of both sexes” is to be                       If a member school sponsors or intends to sponsor an
considered for Title IX compliance). These regulations                           athletic activity that is similar to a sport for which NCAA
provided clear notice to defendants of their Title IX                            members offer an athletic scholarship, the school shall
obligations. See Davis, 119 S. Ct. at 1671, 1673 (Title IX                        sponsor the athletic activity or sport for which the
regulations inform5 federal funding recipients of their                          scholarships are offered. The athletic activities which are
contractual duties). Providing an environment free from                          similar to sports for which NCAA members offer
                                                                                 scholarships are: Girls' fast pitch softball as compared to
                                                                                 slow pitch.
     4
      The Policy Interpretation has been cited with approval by several
courts, including this one. See Horner, 43 F.3d at 273-74; Cohen v.            KHSAA Bylaws, Div. IV, Bylaw 40.1
Brown Univ., 101 F.3d 155, 166 (1st Cir. 1996).
     5
      Although similar reasoning with respect to Title VI’s regulations
failed to garner a majority view in Guardians, see 463 U.S. at 628-32
(Marshall, J., dissenting), there is every reason now, in the fullness of          1
subsequent developments, to accord much more force to Justice                       The following language was added to this bylaw, effective for the
Marshall’s convincing arguments with regard to Title IX. Another reason        1995-96 school year:
why the Alexander Court limited Guardians to Title VI cases was
because, by the time § 504 was enacted, Title VI had been in force for             To qualify as having “sponsored” a sport, a school must be able
nearly a decade. See Alexander, 469 U.S. at 294-95 n.11. Title VI’s                to demonstrate the following:
enforcement regulations had incorporated a disparate impact standard, and
nearly 40 federal agencies had adopted standards in which Title VI was             (1) If similar versions of a particular sport exist and there are
interpreted to bar programs with a discriminatory impact. See Guardians,           differences in the scholarship opportunities at the NCAA level
463 U.S. at 629-30 (Marshall, J., dissenting). In Alexander, the Court             in that sport, a survey must be taken of the student population at
theorized that because Congress was well-aware of Title VI regulations             reasonable times and places to determine the level of interest in
prohibiting a discriminatory effect, but took no steps to restrict the             the sport(s).
remedies available under § 504 (which was based on Title VI), then
Congress implicitly rejected an “intentional” standard for § 504                   (2) If said survey reveals sufficient interest to field the normal
violations. Alexander, 469 U.S. at 294-95 n.11. Because Title IX was               squad required for play in the particular sport and if any version
enacted only one year before § 504, it seems safe to suggest that the same         of the sport is to be played, the school shall make facilities, staff,
implicit assumption applies to Title IX. Indeed, because Davis relies on           and other allowances to properly field a team in the version of
the Department of Education’s Title IX regulations as providing adequate           the sport for which the NCAA members offer scholarships.
notice to defendants of their Title IX obligations, Davis is a validation of
Justice Marshall’s arguments in the context of Title IX cases. See Davis,      KHSAA Bylaw 40 §2(1), (2).
6     Horner, et al. v. Kentucky High               No. 97-6264      No. 97-6264             Horner, et al. v. Kentucky High       39
      Sch. Athletic Ass’n, et al.                                                                 Sch. Athletic Ass’n, et al.

  On remand, the district court again granted summary                Defendants have complied with Title IX’s equal opportunity
judgment for Defendants. The district court held that: (1)           mandate.” 43 F.3d at 275. On this basis, it reversed the
Plaintiffs’ claims for class certification, injunctive relief, and   district court’s entry of summary judgment for Defendants.
declaratory relief under Title IX were moot because of the           Nevertheless, the majority now states that Horner I “did not
amendment to Ky. Rev. Stat. Ann. § 156.070; (2) the Title IX         hold that Plaintiffs made out a prima facie case of a Title IX
claims of Plaintiffs who had graduated were also moot; and           violation,” Ante at 21, and proceeds to grant summary
(3) Plaintiffs’ claims for monetary damages under Title IX           judgment. I believe that rather than giving Horner I its proper
failed because Plaintiffs had presented no evidence of               effect, this reading simply echoes the dissent in Horner I,
intentional discrimination.                                          which also reasoned that because Plaintiffs “did not present
                                                                     a prima facie case of a Title IX violation,” summary judgment
   Plaintiffs moved to alter judgment and also moved for             should have been granted on the Title IX claim. 43 F.3d at
attorneys’ fees. The district court denied both motions.             276 (Batchelder, J., dissenting in part). Similarly, when the
Regarding attorneys’ fees, the district court found that             current majority now concludes that summary judgment is
Plaintiffs had received no relief on the merits of their claim,      warranted because Plaintiffs have “failed to offer any
and that there was no proof that Plaintiffs had been the             additional evidence” that Title IX had been violated, it again
catalyst for Defendants’ policy change. Plaintiffs appeal.           runs roughshod over the Horner I conclusion that there was
                                                                     a sufficient dispute in the record to withstand summary
                      II. DISCUSSION                                 judgment. Yet again, the majority’s conclusion more closely
                                                                     adheres to the Horner I dissent, which found the record
  On appeal, Plaintiffs challenge the district court’s refusal to    “silent or otherwise inadequate” on the issues “upon which
grant money damages under Title IX and its denial of their           the plaintiffs’ case depends,” and which castigated the
request for attorneys’ fees.                                         Plaintiffs’ statistics showing a disparity between boys’ and
                                                                     girls’ participation in Kentucky high school sports. 43 F.3d
                 A. Compensatory Damages                             at 277 (Batchelder, J., dissenting in part). In sum, I do not
  Plaintiffs argue that the district court erred in granting         believe this Court should stamp its approval on the district
summary judgment because the Horner I panel did not hold             court’s clear mishandling of the Horner I remand, let alone
that there was no evidence of intentional discrimination by          rewrite the conclusion of Horner I’s majority in the voice of
Defendants regarding Title IX. Plaintiffs further contend that       its dissent.
Title IX does not require intentional discrimination to recover         Second, contrary to the majority, I believe it is certainly
damages. Finally, Plaintiffs argue that if monetary damages          possible that the standards of notice and deliberate
are premised upon a finding of intentional discrimination,           indifference could be met in this case. Defendants were, after
Defendants’ gender-based classification meets that standard.         all, the sole entities that could sanction interscholastic sports
 We address Plaintiffs’ second argument first.                       in Kentucky, and implemented slow pitch softball in 1982.
                   1. Intent Requirement                             Nor can Defendants argue that they would be unfairly
                                                                     “surprised” by imposition of a monetary award, as were the
  Plaintiffs contend that a lack of intentional discrimination       defendants in Guardians. Three years before Defendants
does not always preclude a plaintiff from recovering money           sanctioned slow-pitch softball, the Department of Health,
damages under Title IX. Plaintiffs’ claim notwithstanding,           Education and Welfare issued its Policy Interpretation of Title
38    Horner, et al. v. Kentucky High                No. 97-6264       No. 97-6264             Horner, et al. v. Kentucky High       7
      Sch. Athletic Ass’n, et al.                                                                   Sch. Athletic Ass’n, et al.

caused by a “neutral policy.” In each situation, the student is        proof of intent, however defined, is the sine qua non to
being denied the use of school resources on the basis of her           compensatory relief for any type of Title IX violation. A
gender–precisely the evil Title IX was designed to prevent.            brief history of the key Title IX cases makes that clear. In all
And in each situation, the defendant is “well aware” of the            of the relevant cases, the Supreme Court has consistently
deprivation of opportunities. It follows that in each situation,       invoked a “contract” rationale: that under Spending Clause
monetary relief should be available.                                   legislation, the relationship between the government and the
                                                                       federal funding recipient is consensual. A recipient should
                                IV.                                    therefore not be subject to money damages unless it has notice
                                                                       that it will be liable for the conduct at issue.
  Finally, I disagree with the majority’s decision to overlook
the district court and magistrate court’s error below, an error          In 1979, the Supreme Court first construed an implied
which I believe deprived Plaintiffs of the opportunity to              private right of action under Title IX. See Cannon v.
satisfy the deliberate indifference standard. Our reviewing            University of Chicago, 441 U.S. 677 (1979). The Court
responsibility is to correct error, not rationalize it.                reasoned that because Title IX was patterned after Title VI of
                                                                       the Civil Rights Act of 1964, which has been construed as
   The majority concedes that the magistrate court was                 containing an implied private right of action, “[t]he drafters
“technically incorrect” in holding that the Horner I opinion           of Title IX explicitly assumed that it would be interpreted and
established that there was no intentional discrimination for           applied as Title VI had been [interpreted and applied].” Id. at
Title IX purposes as a matter of law. Ante at 16. As the               696. See also Guardians Ass’n v. Civil Serv. Comm’n of New
majority acknowledges, the original panel held “that there             York City, 463 U.S. 582, 594 (1983) (plurality) (noting that a
were genuine issues of fact regarding a Title IX violation.”           major part of the analysis in Cannon was “that Title IX had
Id. Yet the magistrate court improperly applied the Horner I           been derived from Title VI, that Congress understood that
panel’s summary judgment on the equal protection claim to              private remedies were available under Title VI, and that
the Title IX claim, concluding, as a matter of law, that there         Congress intended similar remedies to be available under
was no intentional discrimination under Title IX. J.A. at 340.         Title IX”).
It further stated that Plaintiffs had not offered additional
evidence regarding intentional discrimination since the                   The relationship between monetary damages and proof of
remand, and thus declared Plaintiffs’ claim for monetary               intent emerged in Guardians, a Title VI case. There, Black
damages “not viable.” J.A. at 340. Despite this clear                  and Hispanic police officers sued for damages under Title VI,
misreading of Horner I, rather than remanding for the district         alleging that their layoffs under the police department’s last-
court to assess whether Defendants were deliberately                   hired, first-fired policy were discriminatory. The plaintiff
indifferent to Plaintiffs’ Title IX rights, the majority still finds   officers claimed that the policy disproportionately affected
for Defendants.                                                        them because they had lower scores on qualifying
                                                                       examinations than White applicants and accordingly were
   I find this result unacceptable. First, I think the majority’s      hired later than higher scoring White applicants. Thus, when
discussion improperly revisits and re-decides the dispute              it came layoffs, Black officers were laid-off before White
already resolved by Horner I. Over a dissent, the Horner I             officers who had been hired before plaintiffs because of their
majority concluded that “genuine issues of material fact               higher qualifying examinations.           The district court
abound in this case, and preclude any determination that               acknowledged the discriminatory impact of the policy but,
8         Horner, et al. v. Kentucky High                   No. 97-6264   No. 97-6264             Horner, et al. v. Kentucky High      37
          Sch. Athletic Ass’n, et al.                                                                  Sch. Athletic Ass’n, et al.

nevertheless, found that the plaintiffs failed to prove that the          the present situation.” Ante at 13. On the other hand, the
defendant had acted with discriminatory intent.                           majority concludes, Guardians is this case’s “equivalent.” Id.
                                                                          Given that Davis holds that Title IX’s regulations put federal
  The plaintiffs appealed the issue of whether Title VI                   funding recipients on notice of their contractual duties, and
requires proof of discriminatory intent. See id. at 584.                  given that the regulations state that Title IX is violated when
Although a fractured ruling, a majority of the Court held that            a school’s athletic policies are discriminatory in effect, the
Title VI supports a private right of action providing limited             majority’s distinguishing of Davis is without significance.
declarative and injunctive relief for unintentional violations.           Furthermore, I can discern no practical difference between
See id. at 602. A different majority of the Court rejected the            Defendants’ “neutral policy” and a university’s failure
plaintiffs’ argument that monetary damages were available for             affirmatively to gauge the interest for fast-pitch softball
unintentional discrimination.2 Although his rationale for this            among its student body. I find it incongruent that liability
ruling did not gain a majority, Justice White explained that:             under the former should be measured by an “animus”
                                                                          standard while the latter by a “deliberate indifference”
      We have also indicated that “make whole” remedies                   standard even though both violations arise under the same
    are not ordinarily appropriate in private actions seeking             statute.
    relief for violations of statutes passed by Congress
    pursuant to its “power under the Spending Clause to                     I also believe that such a distinction finds no support in
    place conditions on the grant of federal funds.”                      Davis, as the Court again reminded us that Title IX protects
    Pennhurst State School v. Halderman, 451 U.S. 1, 15,                  students, not schools:
                                                                            Consider, for example, a case in which male students
     2
                                                                            physically threaten their female peers every day,
         Justice White explained the fractured votes as follows:            successfully preventing the female students from using a
                                                                            particular school resource–an athletic field or a computer
          Despite the numerous opinions, the views of at least five         lab, for instance. District administrators are well aware
     Justices on two issues are identifiable. The dissenters, Justices
     BRENNAN, MARSHALL, BLACKMUN, AND STEVENS,                              of the daily ritual, yet they deliberately ignore requests
     join with me to form a majority for upholding the validity of the      for aid from the female students wishing to use the
     regulations incorporating a disparate-impact standard. See n.2,        resource. The district’s knowing refusal to take any
     supra. A different majority, however, would not allow                  action in response to such behavior would fly in the face
     compensatory relief in the absence of proof of discriminatory          of Title IX’s core principles, and such deliberate
     intent. Justice REHNQUIST and I reach this conclusion
     directly.     See Parts II and IV, supra; post, at 3237                indifference may appropriately be subject to claims for
     (REHNQUIST, J., concurring in the judgment). Justice                   monetary damages.
     POWELL, joined by THE CHIEF JUSTICE, post at 3235,
     believe that no private relief should ever be granted under Title    Davis, 119 S. Ct. at 1675. I fail to see why the above rule does
     VI under any circumstances. Justice O’CONNOR, post, at               not apply to Defendants in this case. If a Title IX defendant
     3237, would hold that all relief should be denied unless             intentionally deprives a student of educational opportunities
     discriminatory intent is proven. It follows from the views of
     these latter three Justices that no compensatory relief should be    when it fails to curb harassment caused by third parties, then
     awarded if discriminatory animus is not shown.                       surely a defendant likewise intentionally deprives students of
                                                                          those opportunities when it fails to rectify athletic inequities
Id. at 607 n.27 (White, J.).
36    Horner, et al. v. Kentucky High               No. 97-6264       No. 97-6264               Horner, et al. v. Kentucky High      9
      Sch. Athletic Ass’n, et al.                                                                    Sch. Athletic Ass’n, et al.

1016 (5th Cir. 1996) (allowing recovery only upon showing               101 S. Ct. 1531, 1539, 67 L. Ed. 2d 694 (1981). This is
that school responded to harassment claims differently on the           because the receipt of federal funds under typical
basis of gender)). Rejecting Rowinsky and the very “animus”             Spending Clause legislation is a consensual matter: the
standard urged by Defendants, the Court held that Title IX              State or other grantee weighs the benefits and burdens
“makes clear that . . . students must not be denied access to           before accepting the funds and agreeing to comply with
educational benefits and opportunities on the basis of gender,”         the conditions attached to their receipt. . . .
and that such a denial of benefits is to be measured from a
“deliberate indifference” and/or an “actual knowledge”                Id. at 596 (White, J.).
standard. Id. at 1675.
                                                                        In Franklin v. Gwinnett County Public Schools., 503 U.S.
   In my view, Davis makes abundantly clear that the crucial          60, 74 (1992), the Supreme Court explicitly established that
factor determining whether a defendant has intentionally              the implied right of action under Title IX in Cannon provides
violated Title IX is notice. Besides, Davis was hardly a              a damages remedy. In Franklin, a student sued a school
revolutionary opinion. Rather, the decision marks the third           district under Title IX, alleging that the school district knew
time that the Court has articulated a “deliberate indifference”       that she had been sexually harassed by a teacher, but did
standard for Title IX liability in this decade. Both Gebser and       nothing. The Court held that damages were not available for
Franklin involved a Title IX lawsuit filed against a school           Title IX violations from the school district unless the
district after a teacher had sexually abused the student-             discrimination was intentional. Significantly, Franklin
plaintiff. In Franklin, the Court authorized compensatory             characterized the holding of Guardians the following way:
damages under Title IX for the first time, reasoning that “[t]he
point of not permitting monetary damages for an unintentional           Though the multiple opinions in Guardians suggest that
violation is that the receiving entity lacks notice that it will be     the difficulty of inferring the common ground among the
liable for a monetary award. The notice problem does not                Justices in that case, a clear majority expressed the view
arise in a case such as this, in which intentional                      that damages were available under Title VI in an action
discrimination is alleged.” Franklin, 503 U.S. at 74-75. The            seeking remedies for an intentional violation, and no
Court ruled that the defendant-school district had                      Justice challenged the traditional presumption in favor of
“intentionally” violated Title IX because school officials were         a federal court’s power to award appropriate relief in a
“aware of and investigated [the teacher’s] sexual harassment            cognizable cause of action.
of Franklin and other female students [but] took no action to
halt it and discouraged Franklin from pressing charges against        Id. at 70.
[the teacher].” Id. at 64-65. Conversely, in a similar situation
six years later, the Court held that the defendant had not              Justice White, this time writing for the majority, applied the
intentionally violated Title IX because it had no notice of the       same Spending Clause analysis to Title IX that he used in
sexual harassment. See Gebser, 118 S. Ct. at 1999-2000                 Guardians under Title VI:
(noting that plaintiffs admitted that they could not prevail            In Pennhurst State School and Hospital v. Halderman,
under an “actual notice” standard).                                     . . . the Court observed that remedies were limited under
 The majority suggests that the meaning of Gebser and                   such Spending Clause statutes when the alleged violation
Davis is unclear because they “are not readily analogous to             was unintentional. Respondents and the United States
                                                                        maintain that this presumption should equally apply to
10   Horner, et al. v. Kentucky High               No. 97-6264     No. 97-6264                 Horner, et al. v. Kentucky High             35
     Sch. Athletic Ass’n, et al.                                                                    Sch. Athletic Ass’n, et al.

  intentional violations. We disagree. The point of not               Finally, and most significantly, the Court was recently
  permitting monetary damages for an unintentional                 presented in Davis with an opportunity to apply the animus
  violation is that the receiving entity of federal funds lacks    standard as a requisite for monetary recovery under Title IX,
  notice that it will be liable for a monetary award. . . .        but instead ruled that a “deliberate indifference” standard
  This notice problem does not arise in a case such as this,       would support a finding of intentional discrimination. In
  in which intentional discrimination is alleged.                  Davis, the plaintiff brought a Title IX action after her
                                                                   complaints of sexual harassment by a fellow classmate were
Franklin, 503 U.S. at 74-75 (citation omitted) (emphasis           ignored by school officials. See Davis, 119 S. Ct. at 1666-67.
added). Franklin did not, however, define the contours of the      The Court noted that the circuits were split for the standard of
school district’s liability in such a situation.                   intentional discrimination in Title IX sexual harassment cases,
                                                                   and that one circuit had endorsed the “animus” standard for
   Gebser v. Lago Vista Independent School District, 524           monetary recovery in Title IX cases. See id. at 1668-69
U.S. 274, 118 S. Ct. 1989 (1998) took up that task. See id. at     (citing Rowinsky v. Bryan Indep. Sch. Dist., 80 F.3d 1006,
__, 118 S. Ct. at 1995. There the Court held that a school
district may be held liable for damages under Title IX, but
only if the district had “actual notice” and was “deliberately
indifferent” to the underlying violation. See id. at 1999. In      1982) (compensatory relief available for § 504 plaintiff; complaint gave
Gebser, a high school student and her parents sued a school        defendants adequate notice that they were charged with violating federal
district for damages under Title IX, alleging that a teacher       antidiscrimination mandates); Love v. McBride, 896 F. Supp. 808, 810
sexually harassed her. The Supreme Court rejected the use of       (N.D. Ind. 1995) (refusing to accommodate plaintiff despite repeated
                                                                   requests for access amounted to intentional discrimination), aff’d 103 F.3d
agency or negligence principles to render the school district      558 (7th Cir. 1996).
liable for monetary damages under Title IX. See id. at 1997             In each of these cases, the federal funding recipient denied equal
(“we conclude that it would ‘frustrate the purposes’ of Title      opportunity to the § 504 plaintiff by refusing to provide an
IX to permit a damages recovery against a school district for      accommodation for the plaintiff’s disability. Surely there was no
a teacher’s sexual harassment based on principles of               “animus” against the disabled plaintiff either individually or as a class in
                                                                   these cases. Rather, these defendants were “indifferent” to their federal
respondeat superior or constructive notice, i.e., without actual   obligations– very much like defendants in Title IX athletic cases.
notice to a school district official”). Observing once again       Nonetheless, the statutory violations were still “intentional” because the
that Title IX was modeled after Title VI, Justice O’ Connor,       defendants had full knowledge of their own discriminatory conduct. As
writing for the majority, invoked the “contract” rationale of      the Second Circuit explained:
Guardians:
                                                                       [I]ntentional discrimination may be inferred when a
                                                                       “policymaker acted with at least deliberate indifference to the
    Title IX’s contractual nature has implications for our             strong likelihood that a violation of federally protected rights
  construction of the scope of available remedies. When                will result from the implementation of the [challenged] policy
  Congress attaches conditions to the award of federal                 . . . [or] custom.” Ferguson v. City of Phoenix, 931 F. Supp.
  funds under its spending power, as it has in Title IX and            688, 697 (D. Ariz. 1996), aff’d and remanded, [157 F.3d 668
  Title VI, we examine closely the propriety of private                (9th Cir. 1998)] . . . ; see also Canton v. Harris, 489 U.S. 378,
                                                                       385, 109 S. Ct. 1197, 103 L. Ed. 2d 412 (1989).
  actions holding the recipient liable in monetary damages
  for noncompliance with the condition. Our central                Bartlett, 156 F.3d at 331. The Second Circuit’s understanding of
  concern in that regard is with ensuring “that the receiving      “intentional discrimination” is in perfect accordance with the Supreme
                                                                   Court’s decision in Davis.
34       Horner, et al. v. Kentucky High                   No. 97-6264        No. 97-6264                Horner, et al. v. Kentucky High           11
         Sch. Athletic Ass’n, et al.                                                                          Sch. Athletic Ass’n, et al.

1999);2 Moreno v. Texas Southern Univ., 573 F. Supp. 73, 77                     entity of federal funds [has] notice that it will be liable
(S.D. Tex. 1983) (recognizing that Justice White’s opinion on                   for a monetary award.” Justice White’s opinion
damages was not the opinion of the Court); Tyler v. City of                     announcing the Court’s judgment in Guardians Assn. v
Manhattan,118 F.3d 1400, 1414 (10th Cir. 1997) (Jenkins, J.,                    Civil Serv. Comm’n of New York City, for instance,
dissenting).                                                                    concluded that the relief in an action under Title VI
                                                                                alleging unintentional discrimination should be
  My position that Justice White’s opinion must be kept                         prospective only, because where discrimination is
within its proper bounds is further supported by subsequent                     unintentional, “it is surely not obvious that the grantee
Supreme Court decisions. A unanimous Court explained the                        was aware that it was administering the program in
Guardians holding in an opinion issued the following term:                      violation of the [condition].” We confront similar
“A majority of the [Guardians] Court agreed that retroactive                    concerns here. If a school district’s liability for a
relief is available to private plaintiffs for all discrimination,               teacher’s sexual harassment rests on principles of
whether intentional or unintentional, that is actionable under                  constructive notice or respondeat superior, it will
Title VI.” Consolidated Rail Corp. v. Darrone, 465 U.S. 624,                    likewise be the case that the recipient of funds was
630 n.9 (1984). It seems to me that if the Guardians Court                      unaware of the discrimination. It is sensible to assume
did indeed limit compensatory relief to cases of intentional                    that Congress did not envision a recipient’s liability in
discrimination involving discriminatory animus, such a                          damages in that situation.
limitation would have been acknowledged in Consolidated
Rail Corporation’s explanation of Guardians. See Bartlett,                    Gebser, 118 S. Ct. at 1998 (citations omitted).3
970 F. Supp. at 1148-49. Additionally, another unanimous
Court explicitly limited Guardians to situations involving
“factors peculiar to Title VI” when it refused to read an intent                  3
requirement in § 504 of the Rehabilitation Act of 1973, 29                         The Gebser court also explained the distinction between Title IX
U.S.C. § 701 et seq., which was another Spending Clause                       and VII:
                                                                                  That contractual framework distinguishes Title IX from Title
antidiscrimination statute.3 See Alexander v Choate, 469 U.S. VII, which is framed in terms not of a condition but of an
287, 294-95 n.11 (1985).                                                          outright prohibition. Title VII applies to all employers without
                                                                                  regard to federal funding and aims broadly to “eradicat[e]
                                                                                  discrimination throughout the economy.” Landgraf v. USI Film
     2                                                                            Products, 511 U.S. 244, 254, 114 S. Ct. 1483, 1491, 128 L.
      Bartlett was vacated in light of the Supreme Court’s recent decisions       Ed.2d 229 (1994) (internal quotation marks omitted). Title VII,
limiting the scope of “disability” under the ADA. See Sutton v. United            moreover, seeks to “make persons whole for injuries suffered
Air Lines, Inc., 119 S. Ct. 2139 (1999); Murphy v. United Parcel Serv.,            through past discrimination.” Ibid. (internal quotation marks
Inc., 119 S. Ct. 2133 (1999); Albertsons, Inc. v. Kirkingburg, 119 S.Ct.           omitted). Thus, whereas Title VII aims centrally to compensate
2162 (1999). Nevertheless, I still find Bartlett’s discussion of damages          victims of discrimination, Title IX focuses more on “protecting”
to be a correct statement of the law.                                             individuals from discriminatory practices carried out by
     3                                                                            recipients of federal funds. Cannon, supra, at 704, 99 S. Ct., at
      Incidentally, courts have been very hesitant to hold § 504 plaintiffs       1961-62. That might explain why, when the Court first
to the “animus” standard as a requisite for compensatory relief. See, e.g.,       recognized the implied right under Title IX in Cannon, the
Bartlett,156 F.3d at 330-31; Greater Los Angeles Council on Deafness v.           opinion referred to injunctive or equitable relief in a private
Zolin, 812 F.2d F.2d 1103, 1106-09 (9th Cir. 1987) (allowing action for           action, see 441 U.S., at 705, and n. 38, 710, n. 44, 711, 99 S. Ct.,
monetary relief for discriminatory refusal to provide interpreters to deaf        at 1962, and n. 38, 1964, n. 44, 1965, but not to a damages
plaintiffs); Miener v. State of Missouri, 673 F.2d 969, 978-79 (8th Cir.          remedy.
12    Horner, et al. v. Kentucky High            No. 97-6264   No. 97-6264                  Horner, et al. v. Kentucky High             33
      Sch. Athletic Ass’n, et al.                                                                Sch. Athletic Ass’n, et al.

  Most recently, in Davis v. Monroe County Board of            unintentional discrimination.1 Of the seven opinions filed in
Education, 119 S. Ct. 1661 (1999), the Supreme Court           that case, only Justice White’s opinion suggested a standard
considered whether a damages action under Title IX will lie    for “intentional discrimination.” See id. at 584 (“I conclude
against a school board for student-on-student harassment.      that . . . in the absence of proof of discriminatory animus,
Consistent with its earlier cases, the Davis Court held that   compensatory relief should not be awarded to private Title VI
private damages actions are available only where federal       plaintiffs”) (White, J.); id. at 607 n.27 (same). Only one other
funding recipients act with “deliberate indifference” to       justice joined Justice White on this issue. See id. at 612
“known” acts of harassment. Again, the Court reasoned:         (Rehnquist, J., concurring in the judgment). Indeed, this
                                                               Court has already declined to take an expansive reading of
  This Court has indeed recognized an implied private          Justice White’s opinion in Guardians for the very reason that
  right of action under Title IX, see Cannon v. University     it did not command a majority of the Court. See
  of Chicago, supra, and we have held that money               Neighborhood Action Coalition v. Canton, Ohio, 882 F.2d
  damages are available in such suits, Franklin v. Gwinnett    1012, 1015 (6th Cir. 1989); see also Bartlett v. New York
  County Public Schools, 503 U.S. 60, 112 S. Ct. 1028,         State Bd. of Law Exam’rs, 970 F. Supp. 1094, 1148-49 (S.D.
  117 L. Ed. 2d 208 (1992). Because we have repeatedly           N.Y. 1997), aff’d in relevant part, 156 F.3d 321 (2d Cir.
  treated Title IX as legislation enacted pursuant to          1998), vacated on other grounds, 67 U.S.L.W. 3783 (June 24,
  Congress’ authority under the Spending Clause, however,
  see, e.g., Gebser v. Lago Vista Independent Schools,
  supra, at 287, 118 S. Ct. 1989 (Title IX); Franklin v.
  Gwinnett Public County Schools, supra, at 74-75, and n.
  8, 112 S. Ct. 1028 (Title IX), see also Guardians Assn. v.
  Civil Serv. Comm’n of New York City, 463 U.S. 582,               1
  598-99, 103 S. Ct. 3221, 77 L. Ed. 2d 866 (1983) (opinion              Justice White summarized the various votes as follows:
  of White, J.) (Title VI), private damages actions are
                                                                   Despite the numerous opinions, the views of at least five Justices
  available only where recipients of federal funding had           on two issues are identifiable. The dissenters, JUSTICES
  adequate notice that they could be liable for the conduct        BRENNAN, MARSHALL, BLACKMUN, and STEVENS, join
  at issue. When Congress acts pursuant to its spending            with me to form a majority for upholding the validity of the
  power, it generates legislation “much in the nature of a         regulations incorporating a disparate-impact standard. See n. 2,
  contract: in return for federal funds, the States agree to       supra. A different majority, however, would not allow
  comply with federally imposed conditions.” Pennhurst             compensatory relief in the absence of proof of discriminatory
                                                                   intent. JUSTICE REHNQUIST and I reach this conclusion
  State School and Hospital v. Halderman, 451 U.S. 1, 17,          directly.    See Parts III and IV, supra; post, at 612
  101 S. Ct. 1531, 67 L. Ed. 2d 694 (1981). In interpreting          (REHNQUIST, J., concurring in judgment). JUSTICE
  language in spending legislation, we thus “insis[t] that         POWELL, joined by THE CHIEF JUSTICE, post, at 608-610,
  Congress speak with a clear voice, “recognizing that             believes that no private relief should ever be granted under Title
  “[t]here can, of course, be no knowing acceptance [of the        VI under any circumstances. JUSTICE O'CONNOR, post, at
                                                                   615, would hold that all relief should be denied unless
                                                                   discriminatory intent is proved. It follows from the views of
                                                                   these three latter Justices that no compensatory relief should be
                                                                   awarded if discriminatory animus is not shown.
Gebser, 118 S. Ct. at 1997-98.                                 Id. at 463 U.S. at 607 n. 27 (White, J.).
32    Horner, et al. v. Kentucky High               No. 97-6264      No. 97-6264              Horner, et al. v. Kentucky High         13
      Sch. Athletic Ass’n, et al.                                                                  Sch. Athletic Ass’n, et al.

athletic opportunities are more often–if not always– the result        terms of the putative contract] if a State is unaware of the
of misperceptions, ignorance, or an unwillingness to alter the         conditions [imposed by the legislation] or is unable to
status quo rather than a conscious decision to treat women             ascertain what is expected of it.” Ibid; see also id., at 24-
differently because they are women. Because the “animus”               25, 101 S. Ct. 1531.
standard ensures that Title IX defendants will be virtually
impervious to a money judgment, they have little incentive to        Id. at __, 118 S. Ct. at 1669-70. Davis thus extended the rule
rectify any inequities in their athletic programs until judicially   of Gebser to student-on-student sexual harassment when the
directed. Instead, the“animus” standard allows defendants to         school officials are aware of the misconduct but do nothing to
remain blissfully ignorant of their Title IX obligations with        stop it, despite its ability to exercise control over the situation.
little fear of having to pay damages for depriving their
students of equal athletic opportunities. For this reason, I           In sum, although the Supreme Court has not yet expressly
believe the standard is antithetical to the remedial purposes of     ruled on the point, we think that it would likely hold that
Title IX, frustrating, rather than promoting, the Act’s central      proof of intentional discrimination is a prerequisite for money
goals See Gebser, 118 S. Ct. at 2005 (Stevens, J., dissenting).       damages under Title IX when a facially neutral policy is
                                                                     challenged under a disparate impact theory. As the preceding
                               III.                                  discussion illustrates, the Supreme Court has consistently
                                                                     applied Justice White’s Spending Clause analysis as first
   Moreover, I believe the standard itself rests on flimsy legal     articulated in Guardians in its Title IX decisions. Given the
ground. The sole source for the“discriminatory animus”               consensual relationship between federal agency and recipient,
standard is Justice White’s plurality opinion in Guardians,          the recipient must be aware of the conditions attached to the
463 U.S. at 584-607 (White, J.). In Guardians, a class of            receipt of those funds. As Justice White remarked in
minority civil employees in New York City brought an action          Franklin, “The point of not permitting monetary damages for
under Title VI of the Civil Rights Act of 1964, contending           an unintentional violation is that the receiving entity of
that the city’s “last hired, first fired” policy had a disparate     federal funds lacks notice that it will be liable for a monetary
effect on minority workers.                                          award.” Franklin, 503 U.S. at 74. The dissent, in suggesting
                                                                     that we are ignoring Title IX’s remedial purposes, completely
  The issue in Guardians was “whether proof of                       ignores this countervailing interest, which the intent
discriminatory intent [was] required to establish a violation of     requirement seeks to accommodate. Thus, we conclude that
Title VI[.]” Id. at 615 (Marshall, J., dissenting). Seven            compensatory damages under Title IX are available when a
opinions were filed in the Guardians case, in which a                facially neutral policy is challenged only if an intentional
consensus emerged twice. First, a majority of the Court              violation is shown.
agreed that injunctive and declaratory relief were available for
so-called “unintentional” violations of Title VI. Second, a            This leaves the question of what standard to apply to
different majority of the Court rejected the workers’ argument       determine intent when a facially neutral policy is challenged.
that monetary damages were recoverable in cases of                   Currently, the only clear test in the Supreme Court is that of
                                                                     “deliberate indifference.” However, the cases from which
                                                                     that test arose, Franklin, Gebser, and Davis, all address
                                                                     deliberate indifference to sexual harassment, and are not
                                                                     readily analogous to the present situation. See Pederson v.
14       Horner, et al. v. Kentucky High                    No. 97-6264         No. 97-6264             Horner, et al. v. Kentucky High      31
         Sch. Athletic Ass’n, et al.                                                                         Sch. Athletic Ass’n, et al.

Louisiana State Univ., ___ F.3d ___, Nos. 94-30680, 95-                           Yet, purported “unintentional” violations of Title IX are
30777, 96-30310, 97-30427, 97-30719, 2000 WL 19350, at *                        pervasive in our educational institutions even a quarter-
21 (5th Cir., Jan. 27, 2000). In those cases the school district                century after the statute’s enactment. While much has
was sued for its failure to prevent its agents from sexually                    changed for female athletes since the passage of Title IX,
harassing a student (or engaging in some other form of                          much remains the same. According to the Department of
misconduct). Thus, “intent” in that context means “actual                       Education, in 1997,
notice” of the abuse by a third party and a failure to stop it.
                                                                                  [a]t the high school level, there are still about 24,000
  This case is the Title IX equivalent of Guardians. In                           more boys’ varsity teams than girls’ teams; in college,
Guardians, the district court acknowledged the disparate                          women receive only one-third of all athletic scholarships;
impact of the defendant police department’s employment                            and, between 1992 and 1997, overall operating
policies but did not impose liability for damages because the                     expenditures for women’s college sports programs grew
policies were not intentionally discriminatory. However, as                       only 89 percent, compared to 139 percent for men,
the dissent notes, only Justice White advocated a standard for                    representing only 23 percent of the total operating
intentional discrimination when a facially neutral policy is                      expenses.
challenged, that of “discriminatory animus.” See Guardians,
463 U.S. at 584 (White, J.) (“I conclude that . . . in the                      United States Department of Education, Title IX: 25 Years of
absence of proof of discriminatory animus, compensatory                         Progress, Part 6 (1997). Another study conducted on Title
relief should not be awarded to private Title VI plaintiffs”);                  IX’s Silver Anniversary concluded that while there had been
id. at 607 n.27 (same). The dissent nonetheless advocates the                   “significant gains” in athletic opportunities for female college
“deliberate indifference” of Franklin, Gebser, and Davis; and                   students,
criticizes the discriminatory animus standard as
“overdemanding,” “near[ly] insurmountable,” and                                   these gains still leave girls and women without their fair
“antithetical to the remedial purposes of Title IX.”                              share of opportunities to compete. Only 9 percent of
                                                                                  Division I colleges provide athletic opportunities for
  We can envision various scenarios in which the                                  women within 5 percentage points of women’s share of
discriminatory animus and deliberate indifference tests might                     enrollment. Even among Division I schools that do not
help establish “intent” 4under Title IX when a facially neutral                   sponsor football, only 16 percent even come close to
policy is challenged.       However, because of Plaintiffs’                       providing women with athletic opportunities in
                                                                                  proportion to women’s enrollment in the student body.
     4
      For example, a deliberate indifference test might be appropriate          National Women's Law Center, Title IX at 25: Report Card
when Plaintiffs claim that defendant school officials had actual                on Gender Equity (1997). This study gave educational
knowledge of the disparate impact of their policies, either at the time of      institutions an overall grade of “C” for Title IX compliance in
enactment or when subsequently brought to their attention post-                 athletic programs. Id.
enactment, and turn a blind eye. We can also perceive school officials
adopting a policy simply because of gender bias, without empirical                Despite these recent statistics, I am not aware of any Title
evidence of disparate effect. In this situation, we do not think that the
deliberate indifference test works, because it would be difficult for           IX athletic-equality case in which the plaintiff could have met
Plaintiffs to prove actual knowledge of disparate impact. The                   the overdemanding “animus” standard of intentional
discriminatory animus test, albeit a stricter standard, might help Plaintiffs   discrimination. As explained above, gender inequities in
30   Horner, et al. v. Kentucky High              No. 97-6264      No. 97-6264                  Horner, et al. v. Kentucky High              15
     Sch. Athletic Ass’n, et al.                                                                     Sch. Athletic Ass’n, et al.

available remedies in Title IX cases. See Franklin, 503 U.S.       fundamental failure to establish  a violation of Title IX, let
at 72. Indeed, in 1986, Congress even abrogated the states’        alone an intentional violation,5 we need not adopt any test at
Eleventh Amendment immunity in Title IX cases. See id.             this time. This brings us to Plaintiffs’ second contention.
Thus, the remaining question is whether an award of damages
to Plaintiffs in this case would frustrate the purposes of Title                            2. Plaintiffs’ Proofs
IX.
                                                                      In holding that Plaintiffs’s Title IX claim for compensatory
  In dicta, the majority appears to agree with Defendants’         damages failed for lack of proof of intentional discrimination,
argument that the “discriminatory animus” standard is              the district court held that:
appropriate here. The Supreme Court has defined a
discriminatory animus towards women as having “a purpose             It is clear, as a matter of the law of the case, that there
that focuses upon women by reason of their sex . . . directed        was no intentional discrimination by defendants in this
specifically at women as a class.” Bray v. Alexandria                case. Horner v. Kentucky High School Ass’n., 43 F.3d
Women’s Health Clinic, 506 U.S. 263, 269-70 (1993). I                265, 276 (6th Cir. 1994).3
believe that, short of a defendant actually defying a court
injunction, the “animus” standard will almost never be met in           [FN]3 The Sixth Circuit determined that plaintiffs
a Title IX athletic-equity case. Cf. Guardians Ass’n v. Civil           failed to offer sufficient evidence on the issue of
Serv. Comm’n of New York City, 463 U.S. 582, 632 (1983)                 intentional discrimination to defeat defendants’
(Marshall, J., dissenting).
   The excuses for not maintaining gender equity in scholastic     establish the requisite intent.
athletic programs are all too familiar. School administrators
usually justify differences in athletic opportunities between           Recently, the Fifth Circuit held that the deliberate indifference test
                                                                   applied in Title IX sexual harassment cases “ha[s] little relevance” in
the sexes because of a misperceived lack of interest or ability    determining whether an academic institution intentionally discriminated
among female athletes, or because of a belief that altering the    on the basis of sex by failing to accommodate female athletes. See
status quo in athletic programs is not worth the inconvenience     Pederson v. Louisiana State Univ., ___ F.3d ___, Nos. 94-3068, 95-
or expense. See generally Cook v. Colgate Univ., 802 F. 30777, 96-30310, 97-30427, 97-30719, 2000 WL 19350, at * 21 (5th Cir.,
Supp. 737, 746-50 (N.D. N.Y. 1992) (addressing various             Jan. 27, 2000). According to Pederson, “[t]he proper test is not whether
                                                                   [the school district] knew of or is responsible for the actions of others, but
defenses for college’s failure to grant varsity status to          whether [the school district] intended to treat women differently on the
women’s hockey team), vacated as moot, 992 F.2d 17 (2d            basis of their sex by providing them unequal athletic opportunity.” Id. As
Cir. 1993); Daniels v. School Bd. of Brevard Co., Fla., 995 F.     the Pederson court observed, classifications based on “archaic”
Supp. 1394, 1395 (M.D. Fla. 1997) (school board argued that        assumptions are facially discriminating, and “actions resulting from an
it was too expensive to remedy existing inequities between         application of these attitudes constitutes intentional discrimination.” Id.
                                                                   at * 20. However, as discussed, this case offers no proof of intentional
softball and baseball programs); Pederson v. Louisiana State       discrimination.
Univ., 912 F. Supp. 892, 918 (M.D. La. 1996) (Title IX
violations were “result of arrogant ignorance, confusion               5
                                                                         For this reason, we disagree with the dissent’s contention that “[a]n
regarding the practical requirements of the law, and a             answer to [the] question [of whether the district court correctly concluded
remarkably outdated view of women and athletics which              that the plaintiffs produced no evidence of “intentional discrimination”]
created the by-product of resistance to change”).                  will depend entirely on the definition of ‘intentional discrimination’
                                                                   within the meaning of Title IX.”
16       Horner, et al. v. Kentucky High                   No. 97-6264         No. 97-6264             Horner, et al. v. Kentucky High     29
         Sch. Athletic Ass’n, et al.                                                                        Sch. Athletic Ass’n, et al.

     motion for summary judgment on the Equal                                  Chicago, 441 U.S. 667, 696 (1979) (“The drafters of Title IX
     Protection Claim. Plaintiffs have not offered any                         explicitly assumed that it would be interpreted and applied as
     additional evidence regarding intentional                                 Title VI had been during the preceding eight years.”). The
     discrimination since the case was remanded from the                       Supreme Court has observed that the primary purposes of
     Sixth Circuit.                                                            Title IX were (1) “to avoid the use of federal resources to
                                                                               support discriminatory practices;” and (2) “to provide
(J.A. 340.)6 Plaintiffs contend that this ruling is wrong                      individual citizens effective protection against these
because the Horner I panel’s ruling pertained only to their                    practices.” Gebser v. Lago Vista Indep. Sch. Dist., 118 S.Ct.
Equal Protection Claim; and furthermore, that the Sixth                        1989, 1997 (1998); see also Haffer v. Temple Univ., 524 F.
Circuit explicitly held that Plaintiffs had made their prima                   Supp. 531, 533 (E.D. Pa. 1981) (Title IX was intended to
facie case under Title IX.                                                     provide “the essential guarantees of equal opportunity in
                                                                               education for men and women”) (quoting 118 Cong. Rec.
  Plaintiffs are correct that the ruling in Horner I regarding                 5808 (1972) (remarks of Sen. Birch Bayh)). There is also no
intentional discrimination pertained only to their equal                       doubt that Congress fully intended Title IX to mandate gender
protection claim. Thus, the district court was technically                     equity in scholastic athletic programs. See id. at 534-36
incorrect in holding that the original panel’s decision was                    (recounting legislative history and subsequent defeat of
“law of the case” as to Plaintiffs’ Title IX claim. Given the                  various measures that would have limited Title IX’s impact
Horner I panel’s holding that there were genuine issues of                     on athletic programs); see also 34 C.F.R. § 106.41(c)
fact regarding a Title IX violation in the first place, a ruling               (recipients of federal funds must generally provide equality of
that there was no evidence of intentional discrimination under                 athletic opportunity to students of both sexes); Yellow Springs
Title IX would have been premature. This, however, brings                      Bd. of Ed. v. Ohio High School Athletic Ass’n, 647 F.2d 651,
                                                                               660-61 (6th Cir. 1981) (Jones, J., concurring in part and
                                                                               dissenting in part). Finally, the Supreme Court has recognized
     6
      In the first appeal of this case, this Court, relying on Personnel
                                                                               that Title IX was enacted pursuant to Congress’s spending
Administrator v. Feeney, 442 U.S. 256 (1979), recognized that                  power. See Davis, 119 S. Ct. at 1669-70; Franklin, 503 U.S.
discriminatory intent requires a showing that the challenged policy was        at 74. By agreeing to accept federal funds, Defendants
adopted “because of, not merely in spite of, its adverse impact on persons     essentially contracted with the federal government that they
in the . . . class.” Horner, 43 F.3d at 276 (citing Feeney, 442 U.S. at 279)   would not discriminate on the basis of gender in athletics.
(emphasis added).                                                              See Gebser, 118 S. Ct. at 1997.
     Applying this rule, the Horner I panel ruled that:
          Plaintiffs did not allege that defendants adopted or adhered           An implied cause of action exists under Title IX. See
     to the 25 percent rule because of rather than in spite of its             Davis, 119 S. Ct. at 1669; Gebser, 118 S. Ct. at 1996; Cannon,
     disparate impact on females. Nor did they come forward with 441 U.S. at 717. As noted supra, courts are generally free to
     evidence of discriminatory intent, such as a tainted historical           “make good on the wrong done” when federal rights have
     background of the rule, or a circumstantially suspicious                  been infringed, subject to only two constraints. Courts are
     sequence of events leading up to the rule. In short, plaintiffs
     claimed only that sheer disparate impact was sufficient to                limited in granting relief when (1) Congressional intent is to
     demonstrate an equal protection violation. This simply was not            the contrary, or (2) the purposes of carrying out the statute
     enough to defeat the defendants' motion for summary judgment.             would be frustrated. See Gebser, 118 S. Ct. at 1996. It is
                                                                               well-accepted that Congress did not intend to limit the
Id. (internal citation omitted).
28   Horner, et al. v. Kentucky High               No. 97-6264     No. 97-6264                 Horner, et al. v. Kentucky High             17
     Sch. Athletic Ass’n, et al.                                                                    Sch. Athletic Ass’n, et al.

wrongly concluded that Defendants are entitled to summary          us to Plaintiffs’ contention that our previous decision found
judgment on monetary damages. To the contrary, Plaintiffs          that they had stated a prima facie case under Title IX. That is
must be afforded an opportunity to meet the Davis standard         not correct, as an examination of our original decision reveals.
below.
                                                                     Initially, Horner I discussed the analysis to be used in
                               II.                                 determining whether Defendants        had complied with Title
                                                                   IX’s equal opportunity mandate.7 The Horner I panel noted
  The starting point for our analysis should be the seminal        that the regulations implementing the statute’s
decision of Bell v. Hood, 327 U.S. 678 (1946) in which the         nondiscriminatory requirements “do not impose an
Supreme Court stated the oft-repeated principle that               independent requirement that an institution always sponsor
                                                                   separate teams for each sport it sanctions.” Id. at 273 (citing
  where federally protected rights have been invaded, it has       34 C.F.R. § 106.41(b)). The panel also noted that “the
  been the rule from the beginning that courts will be alert       regulations do require that institutions provide gender-blind
  to adjust their remedies so as to grant the necessary relief.    equality of athletic opportunity to its students.” Id. (citing 34
  And it is also well settled that where legal rights have         C.F.R. § 106.41(c)). This requires an evaluation of several
  been invaded, and a federal statute provides for a general       factors, including “‘[w]hether the selection of sports and
  right to sue for such invasion, federal courts may use any       levels of competition effectively accommodate the interests
  available remedy to make good the wrong done.                    and abilities of members of both sexes[.]’” Id. (quoting 34
                                                                   C.F.R. § 106.41(c)(1)).
Id. at 684 (footnotes omitted); see also Franklin v. Gwinnett
Co. Pub. Schs., 503 U.S. 60, 70-71 (1992) (“[A]bsent clear           In making this assessment, the Horner I panel deferred to
direction to the contrary by Congress, the federal courts have     the Department of Health, Education, and Welfare’s Policy
the power to award any appropriate relief in a cognizable          Interpretation of 1979. See id. To satisfy the effective
cause of action brought pursuant to a federal statute”); Justice   accommodation requirement of 34 C.F.R. § 106.41(c)(1), “an
v. Pendleton Place Apartments, 40 F.3d 139, 143 (6th Cir.          institution must effectively accommodate the interests of both
1994) (stating that the burden is on the defendant to              sexes in both the selection of the sports and the levels of
demonstrate that Congress did not intend requested relief).        competition, to the extent necessary to provide equal athletic
                                                                   opportunity.” Id. (citing Policy Interpretation, Section
   The majority opinion is replete with references to Title IX,    VII.C.1., 44 Fed. Reg. at 71,417) (emphasis added).
but nowhere does it examine closely the statute’s provisions.
I submit that to engage in a proper analysis, we must look to        Regarding the interests of the students, Horner I noted that
the Act itself. The pertinent language of Title IX states: “No     “the Policy Interpretation instructs that the methods chosen by
person in the United States shall, on the basis of sex, be         the institution must be nondiscriminatory and must not
excluded from participation in, be denied the benefits of, or      disadvantage members of an underrepresented sex.” Id.
be subjected to discrimination under any education program
or activity receiving Federal financial assistance[.]” 20
U.S.C. § 1681(a). When Title IX was enacted in 1972, it was            7
                                                                         Title IX provides that “[n]o person in the United States shall, on the
patterned after Title VI of the Civil Rights Act of 1964, 42       basis of sex, be excluded from participation in, be denied the benefits of,
U.S.C. § 2000d et seq., which banned racial discrimination in      or be subjected to discrimination under any education program or activity
federally funded programs. See Cannon v. University of             receiving Federal financial assistance[.]” 20 U.S.C. § 1681(a).
18    Horner, et al. v. Kentucky High              No. 97-6264     No. 97-6264             Horner, et al. v. Kentucky High       27
      Sch. Athletic Ass’n, et al.                                                               Sch. Athletic Ass’n, et al.

(citing Policy Interpretation, Section VII.C.3., 44 Fed. Reg. at   standing with the college’s admissions department by
71,417). The court held:                                           designating the applicant as a “recruit.” Plaintiffs theorized
                                                                   that college softball coaches were reluctant to allocate
  The district court found that plaintiffs have an                 valuable scholarship monies, or otherwise devote recruiting
  unrestricted opportunity to compete based upon the               efforts to Kentucky high school softball prospects, because
  interests of the member schools. However, the interests          Kentucky’s softball players were untested and unproven in the
  of the member schools is not necessarily identical with          fast-pitch game. Kentucky’s high school baseball players, of
  that of the students, a question on which the record is          course, faced no such impediments.
  completely silent. At best, the record reflects that 17
  percent of the member schools were interested in having            Recently, a district court observed in a similar case that
  fast-pitch softball sanctioned. The interest of female           “[f]or too long, the girls’ softball team has been denied
  students at other schools is unknown, because there is no        athletic opportunity equal to the boys' baseball team.”
  information regarding whether the member schools                 Daniels v. School Bd. of Brevard Co., Fla., 985 F. Supp.
  polled their students before responding, or failing to           1458, 1462 (M.D. Fla. 1997). The primary issue in this
  respond, to the KHSAA’s survey.                                  appeal is whether the district court correctly concluded that
                                                                   Plaintiffs produced no evidence of “intentional
Id. (emphasis added).                                              discrimination” as a predicate for an award of compensatory
                                                                   damages. An answer to this question will depend entirely on
  Regarding the selection of sports, the Horner I panel noted      the definition of “intentional discrimination” under Title IX.
that Title IX Plaintiffs must establish that:                      Plaintiffs urge us to apply a “knowledge” or a “deliberate
                                                                   indifference” standard for “intentional” violations of Title IX.
  (1) The opportunities for members of the excluded sex            Plaintiffs contend that so long as Defendants were aware of
  have historically been limited;                                  the discriminatory effect of their failure to sanction fast-pitch
  (2) There is sufficient interest and ability among the           softball, but nevertheless failed to modify their bylaws to
  members of the excluded sex to sustain a viable team and         comply with Title IX’s mandates, then they “intentionally”
  a reasonable expectation of intercollegiate competition          violated Title IX. Defendants counter that “intentional
  for that team; and                                               discrimination” under Title IX requires a finding of
  (3) Members of the excluded sex do not possess                   “discriminatory animus” against Plaintiffs’ gender.
  sufficient skill to be selected for a single integrated team,
  or to compete actively on such team if selected.                    The majority suggests in dicta that Defendants are likely
                                                                   correct in their choice of standard, but holds that Plaintiffs
Id. at 274 (quoting Policy Interpretation, Section VII.C.4.b.,     lose as a matter of law in either case. I disagree with both
44 Fed. Reg. at 71,418).                                           conclusions. First, the Supreme Court has determined that a
                                                                   “deliberate indifference” standard governs whether Title IX
  Regarding these factors, the Horner I panel held that there      is intentionally violated. See Davis v. Monroe Co. Bd. of Ed.,
was record evidence to support the first requirement, but not      119 S. Ct. 1661, 1675 (1999). Further, because the magistrate
the second or third:                                               court clearly misread the holding of Horner I, and because I
                                                                   believe the majority essentially rewrites that decision through
  With respect to subsection (1), there is evidence in the         its reasoning in this case, the majority has, in my judgment,
  record that the opportunities for girls were, and are, more
26   Horner, et al. v. Kentucky High             No. 97-6264      No. 97-6264             Horner, et al. v. Kentucky High      19
     Sch. Athletic Ass’n, et al.                                                               Sch. Athletic Ass’n, et al.

                   __________________                               limited than those for boys. With respect to subsection
                                                                    (2), the level of interest of all high school girls in fast-
                        DISSENT                                     pitch softball is unknown. With respect to subsection (3),
                   __________________                               the record reflects only that girls are not prohibited from
                                                                    playing on the boys’ baseball teams. The record does not
  NATHANIEL R. JONES, Circuit Judge, dissenting. The                disclose whether and to what extent girls actually play.
majority finds it unnecessary to remand this case despite the
magistrate court’s clear error in applying this Court’s holding   Id. at 274 (emphasis added). Thus, contrary to Plaintiffs’
in Horner I. The majority also suggests in dicta that we use      assertions on appeal, this court did not hold in Horner I that
a discriminatory animus standard, rather than a deliberate        Plaintiffs had met their initial burden.
indifference standard, in assessing the deprivation of
educational opportunities to Kentucky’s female high school          The panel also set forth the factors in the Policy
softball players. In my view, Supreme Court precedent             Interpretation to assess an institution’s effective
clearly dictates that we use a deliberate indifference standard   accommodation of the students’ interest in the selection of the
in assessing Plaintiffs’ claim. I also believe that Plaintiffs    levels of competition:
should be afforded the opportunity to meet this deliberate
indifference standard below--an opportunity of which they           (1) Whether the intercollegiate level participation
were deprived by the magistrate court’s misreading of this          opportunities for males and female students are provided
Court’s decision in Horner I. Accordingly, I respectfully           in numbers substantially proportionate to their respective
dissent.                                                            enrollments; or
                                                                    (2) Where the numbers of one sex have been and are
                              I.                                    underrepresented among intercollegiate athletes, whether
                                                                    the institution can show a history and continuing practice
   We have already delineated the contours of this lawsuit in       of program expansion which is demonstrably responsive
a previous decision. Although defendant Kentucky High               to the developing interest and abilities of the members of
School Athletic Association (“Association”) sanctions boys’         that sex;
baseball, it did not recognize “fast-pitch” softball--the           (3) Where the members of one sex are underrepresented
practical equivalent of baseball for female athletes--prior to      among intercollegiate athletes, and the institution cannot
the filing of this lawsuit. See Horner v. Kentucky High Sch.        show a continuing practice of program expansion such as
Athletic Ass’n, 43 F.3d 265, 269 (6th Cir. 1994). The essence       that cited above, whether it can be demonstrated that the
of Plaintiffs’ complaint was that because of Defendants’            interests and abilities of the members of that sex have
failure to recognize fast-pitch competition in Kentucky high        been fully and effectively accommodated by the present
schools, Kentucky’s female high school softball players were        program.
at a disadvantage in competing for the collegiate benefits and
opportunities enjoyed by Kentucky’s male high school              Id. (quoting Policy Interpretation, Section VII.C.5.a, 44 Fed.
baseball players. For example, a significant number of            Reg. at 71,418).
colleges offer financial assistance in the form of athletic
scholarships for softball players. See id. Moreover, it seems       Regarding these factors, the original panel noted that:
a given that many college coaches can improve an applicant’s
20    Horner, et al. v. Kentucky High               No. 97-6264      No. 97-6264             Horner, et al. v. Kentucky High     25
      Sch. Athletic Ass’n, et al.                                                                 Sch. Athletic Ass’n, et al.

     The plaintiffs bear the burden of proof on subsection           and it is not properly before this Court. See USA Petroleum
  (1), that of showing statistical disparity.[FN8] Roberts,          Co. v. Atlantic Richfield. 13 F.3d 1276, 1284 (9th Cir. 1994).
998 F.2d at 828; Cohen, 991 F.2d at 901. Substantial
  proportionality provides a safe harbor for recipients of              In short, Plaintiffs have not shown that they are prevailing
  federal funds. . . . If the plaintiffs prove disparity, then       parties because they did not obtain an enforceable judgment,
  the institution must show that it satisfies subsection (2).        an injunction, a declaratory judgment, or a consent decree
  If it fails here, the plaintiffs may prevail by sustaining         altering the legal relationship between them and Defendants.
  their burden of proof under subsection (3) and                     Further, based on the record, Plaintiffs have not demonstrated
  demonstrating an unmet interest on the part of the                 that their lawsuit was an important and necessary factor in
  underrepresented sex. Roberts, 998 F.2d at 830-31;                 changing the law.
  Cohen, 991 F.2d at 901. Subsection (3) “‘sets a high
  standard: it demands not merely some accommodation,                                    III. CONCLUSION
  but full and effective accommodation. If there is
  sufficient interest and ability among members of the                Accordingly, the judgment of the district court is
  statistically underrepresented gender, not slaked by               AFFIRMED.
  existing programs, an institution necessarily fails this
  prong of the test.’” Roberts, 998 F.2d at 831-32 (quoting
  Cohen, 991 F.2d at 898).
     FN8. Although the record is silent on this point, the
     court was informed at oral argument that 33,891
     boys (65 percent) participate in sanctioned sports in
     Kentucky, while only 18,860 girls (34.8) percent
     participate.
Id. at 275 (emphasis added). We therefore concluded that:
    It is evident that genuine issues of material fact abound
  in this case, and preclude any determination that
  defendants have complied with Title IX’s equal
  opportunity mandate. We therefore reverse the district
  court’s entry of summary judgment on plaintiffs’ Title IX
  claims.
Id. Again, the Horner I panel did not hold that Plaintiffs had
met their burden under Rule 56 of the Federal Rules of Civil
Procedure. In fact, we specifically noted that the record was
silent on statistical disparity. The only proof Plaintiffs offered
on remand was that of statistical disparity, in support of their
24   Horner, et al. v. Kentucky High              No. 97-6264      No. 97-6264             Horner, et al. v. Kentucky High      21
     Sch. Athletic Ass’n, et al.                                                                Sch. Athletic Ass’n, et al.

the denial of a motion for attorneys’ fees for an abuse of         statements at oral argument. Plaintiffs offered no proof on
discretion. See Jones v. Continental Corp., 789 F.2d 1225,         remand that their interests were not being met, despite the
1229 (6th Cir. 1986).                                              policy allowing them to play on boys’ fast-pitch softball
                                                                   teams. As the dissent in Horner I observed: “Title IX, when
  To recover attorneys’ fees under 42 U.S.C. § 1988, a party       read with the implementing regulation and the policy
must be a prevailing party. To be a prevailing party, a party      interpretation, places the burden of proving statistical
must receive at least some relief on the merits of his claim       disparity and unmet interest squarely on the shoulders of the
such as a judgment, an injunction, or a consent decree. See        plaintiffs.” Id. at 277 (Batchelder, J., dissenting) (citing
Hewitt v. Helms, 482 U.S. 755, 760-61 (1987).                      Roberts v. Colorado State Bd. of Agric., 998 F.2d 824, 829
                                                                   n.5 (10th Cir. 1993); Cohen v. Brown Univ., 991 F.2d 888,
  Plaintiffs claim that Defendants changed their policies and      901-01 (1st Cir. 1993)).
practices because of their lawsuit. The District Court,
however, found no evidence for this claim. The record                 In sum, the Horner I panel did not hold that Plaintiffs made
reflects that Defendants changed their policies only after the     out a prima facie case of a Title IX violation, but merely held
Kentucky General Assembly amended Ky. Rev. Stat.                   that Plaintiffs had established the first requirement of their
§ 156.070, directing Defendants to promulgate regulations to       prima facie case. Notably, the Horner I panel specifically
provide fast-pitch softball. Plaintiffs offered no record          advised Plaintiffs of the proof necessary to prevail on their
evidence that their lawsuit caused the Kentucky General            Title IX claim, and granted a remand for further development
Assembly to amend Ky. Rev. Stat. § 156.070. The district           of the record. Notwithstanding, upon renewed motions for
court’s finding that Plaintiffs were not prevailing parties is,    summary judgment by Defendants, other than proof of
therefore, not clearly erroneous.                                  statistical disparity, Plaintiffs still failed to offer any
                                                                   additional evidence that Title IX’s equal opportunity mandate
  Nevertheless, a plaintiff who is not a prevailing party under    had been violated, let alone intentionally violated. Absent a
§ 1988, may also recover attorneys' fees if the lawsuit was the    predicate violation, it is axiomatic that there can be no
primary “catalyst” for causing a defendant to change its           intentional violation of Title IX. Thus, in the language of the
conduct favorably toward the plaintiff. See Payne, 88 F.3d at      dissent, there can be no “actual notice” and “deliberate
397. The catalyst theory applies a two-part test. First, the       indifference” to Plaintiffs’ unmet interest. We therefore
plaintiff's lawsuit must be a necessary and important factor in    affirm the district court’s grant of summary judgment,
achieving the relief sought. Second, the plaintiff must prove      although on slightly different grounds.
that the changed conduct was required because of a violation
of the law. See id. at 397-98.                                       Nevertheless, even if we assumed that Plaintiffs had
                                                                   established their prima facie case, we would still hold that
  Plaintiffs have not demonstrated that their lawsuit was a        they failed to establish an intentional violation. Certainly, on
necessary and important factor in changing the twenty-five         this record, there is no evidence of discriminatory animus.
percent rule. Plaintiffs offer an affidavit from a member of       See Bray v. Alexandria Women’s Health Clinic, 506 U.S. 263,
the Kentucky General Assembly stating that Plaintiffs’             269-70 (1993) (defining discriminatory animus towards
counsel advised her on amending Ky. Rev. Stat. § 156.070.          women in an action under 42 U.S.C. § 1885(3) as having “a
However, Plaintiffs did not enter this affidavit into the record   purpose that focuses upon women by reason of their sex . . .
                                                                   directed specifically at a women as a class”); Feeney, 442
22       Horner, et al. v. Kentucky High                    No. 97-6264    No. 97-6264             Horner, et al. v. Kentucky High       23
         Sch. Athletic Ass’n, et al.                                                                    Sch. Athletic Ass’n, et al.

U.S. at 279 (stating in the equal protection context that                  on account of an imbalance which may exist with respect to
“‘discriminatory purpose’ . . . implies more than intent as                the total number or percentage of persons of that sex
volition or intent as awareness of consequences”).     Plaintiffs          participating in or receiving the benefits of federally
offered no evidence of discriminatory intent.8 Nor is there any            supported program or activity, in comparison with the total
proof under the dissent’s proposed standard. Plaintiffs have               number or percentage of persons of that sex in any
simply not established that Defendants had actual knowledge                community, State, section, or other area”); Roberts, 998 F.2d
of the discriminatory effect of their facially neutral rule, yet           at 829 n.5. Further, in certain instances, separate teams for
failed to remedy the violation. In any event, Plaintiffs’ and              males and females are allowed. See 34 C.F.R. § 106.41(b)
the dissent’s position is really a “constructive” notice                   (1998) (permitting separate sports teams for males and
argument under the guise of the deliberate indifference test:              females where selection for the team is based on competitive
Because there was a boys’ fast-pitch softball team and not a               skill or is a contact sport). As we pointed out in Horner I, the
girls’ fast-pitch softball team, Defendants must have known                regulations themselves do not impose an independent
that they were treating girls differently than boys; Defendants,           requirement that an institution always sponsor separate teams
as federal funding recipients, are charged with notice of the              for all sanctioned sports. See Horner I, 43 F.3d at 273 (citing
Title IX law, which prohibits gender discrimination;                       34 C.F.R. § 106.41(b)). Thus, it would be impossible for
Defendants were therefore in knowing violation of Title IX.                Defendants to be on notice that they were in violation of Title
                                                                           IX simply because they sponsored only boys’ fast-pitch
   This reasoning is flawed because it reads Title IX as                   softball. Finally, it is undisputed that Defendants permit
requiring perfect parity. However, as just discussed, all the              female athletes to try out for traditional male sports, including
statute and implementing regulations require is equality of                contact sports. Absent any evidence that this opportunity did
athletic opportunity. The statute itself does not require gender           not adequately meet girls’ needs and abilities, there can be no
balance. See 20 U.S.C.A. §1681(b)(West 1990) (providing                    finding that Defendants knowingly violated Plaintiffs’ Title
that “[n]othing contained in subsection (a) of this section shall          IX rights.
be interpreted to require any educational institution to grant
preferential or disparate treatment to the members of one sex                                3. Gender Classification
                                                                             For the first time on appeal, Plaintiffs argue that Defendants
     8                                                                     violated Title IX because the KHSAA classifies its sports by
       As we noted in the equal protection context in Horner I:            gender. For the reasons stated, classification by gender is not
     Determining whether invidious discriminatory purpose was a            a per se violation of Title IX. In any event, the claim is
     motivating factor demands a sensitive inquiry into such
     circumstantial and direct evidence of intent as may be available.     forfeited.
     The impact of the official action – whether it “bears more
     heavily on one race than another,” – may provide an important                              B. Attorneys' Fees
     starting point. Sometimes a clear pattern, unexplainable on
     grounds other than race, emerges from the effect of the state           Plaintiffs also claim that they are prevailing parties for
     action even though the governing legislation appears neutral on       purposes of awarding attorneys’ fees. This Court reviews the
     its fact. The evidentiary inquiry is then relatively easy. But such   factual determination that a party is a prevailing party for
     cases are rare.
                                                                           clear error. See Payne v. Board of Educ., Cleveland City
Horner I, 43 F.3d at 276 (quoting Village of Arlington Heights             Schools, 88 F.3d 392, 397 (6th Cir. 1996). This Court reviews
Metropolitan Hous. Dev.Corp., 429 U.S. 252, 266 (1977)).